Citation Nr: 1700388	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  11-18 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased evaluation in excess of 20 percent for degenerative disc disease, L3-L4 and L5-S1, with mechanical low back pain.

2. Entitlement to an increased evaluation in excess of 20 percent for degenerative disc disease and facet degenerative joint disease, multi-levels of cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Pettine, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to October 2000, including service in the Southwest Asia theater of operations from April 1994 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

In correspondence received by VA in February and March 2016, prior to the promulgation of a Board decision, the Veteran withdrew his pending appeal.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal as to the issue of entitlement to an increased evaluation in excess of 20 percent for degenerative disc disease, L3-L4 and L5-S1, with mechanical low back pain have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdrawal of the appeal as to the issue of entitlement to an increased evaluation in excess of 20 percent for degenerative disc disease and facet degenerative joint disease, multi-levels of cervical spine have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, during a February 2016 phone call with a VA veterans service representative, the Veteran indicated that he wished to withdraw from appellate review any and all active claims pending before the Board.  The Veteran confirmed this indication in a March 2016 statement.  As a result, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an increased evaluation in excess of 20 percent for degenerative disc disease, L3-L4 and L5-S1, with mechanical low back pain is dismissed.

The appeal as to the issue of entitlement to an increased evaluation in excess of 20 percent for degenerative disc disease and facet degenerative joint disease, multi-levels of cervical spine is dismissed.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


